Citation Nr: 1629341	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-36 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to March 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in August 2014.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The development actions requested in the Board's August 2014 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the August 2014 remand, the Board ordered the RO to afford the Veteran a VA examination to determine the etiology of his sleep apnea.  In the October 2014 Compensation and Pension (C&P) examination report, the examiner opined that it was less likely than not that the Veteran's sleep apnea was etiologically related to active service.  The rationale was that the preponderance of the medical evidence and expertise revealed that the proximate cause of the Veteran's obstructive sleep apnea was a "developmentally narrow oropharyngeal airway, often with superimposed elevation of [body mass index] and/or natural aging."

The Board notes that during the Veteran's August 2013 Travel Board hearing, he testified that he started having weight issues towards the end of 2006 and beginning of 2007, while still in active service.  In the October 2014 C&P examination report, the examiner never addressed the Veteran's testimony that he started having weight issues during active service, in providing a rationale for the opinion.  This consideration is important, given the examiner's statement of the significance of the superimposition of elevation of body mass index in regard to the development of sleep apnea.  A new opinion is necessary to determine if the Veteran's reported weight issues during active service may have led to his eventual sleep apnea.

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file to the same examiner who conducted the October 2014 C&P examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the October 2014 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report that the claims file was reviewed.  

The examiner is asked to address whether the Veteran's currently diagnosed obstructive sleep apnea is at least as likely as not (a 50 percent probability or greater) caused or aggravated by his active service.  In making this determination, the examiner should comment on the Veteran's service treatment records noting difficulty sleeping; the lay statements of record noting that the Veteran snored loudly, was drowsy during duty, and was found unfit for duty on multiple occasions as a result of difficulty sleeping; and the Veteran's testimony that he had weight issues during active service.  

All opinions must be supported by a detailed rationale in a typewritten report.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




